OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          OFFICIAL BUSINESS
          STATE OF TEXAS
          PENALTY FOR c<;
5/28/2015 PRIVATE USE ,<                                                     JUN08   2015

HAINES, RODNEY STEVE TrrCt^b;;                                               WrP-83T3^0-08
On this day, the                  11.07 WriLo                             has been received
and presentefll^fh£ Court
                                                                          Abel Acosta, Clerk

                             PDTJNEY Sim/E HAINES"
                             TERRELL UlpT -TDC #1347
                             1300FM655F
                             ROSHARON.PX 775                                  UTF